MESSANO, P.J.A.D.,
concurring.
For the reasons compellingly presented by Judge Ostrer in Parts III and IV of his opinion, I agree that Carter was entitled to *272obtain copies of the relief payments made by the Association to John Doe under both OPRA and the common law right of access to public records. I further agree with the conclusions that OPRA “grants a right of action exclusively to requestors,” and that “the Legislature did not intend for records custodians to bring actions against record requestors to enforce their asserted right to withhold records.” Ante at 257, 258, 128 A.3d at 727, 728.
I also agree that the Legislature did not intend to permit any “public agency,” like the Association, to commence an action under OPRA seeking to pre-emptively establish a defense that is expressly provided by the statute. See N.J.S.A. 47:1A-5(g) (permitting the custodian of a government record to “assert[ ] that part of a particular record is exempt from public access”). Finally, I agree that permitting a public agency to initiate a lawsuit asserting a defense to the production of particular public records under the common law would result in “fragmentary redress,” ante at 260-61, 128 A.3d at 729-30, and should be avoided in furtherance of the salutary goal of judicial economy.
I write separately, however, to state my respectful disagreement with my colleagues’ expansive conclusion in Part II-A of their opinion that “if there is no private right of action under a particular statute, a party may not secure a declaration of its statutory rights by seeking relief under the DJA.” Ante at 253, 128 A.3d at 725. In my opinion, that conclusion is not supported by the clear and unambiguous language of the DJA, which is the clearest indication of the Legislature’s intent. Town of Kearny v. Brandt, 214 N.J. 76, 98, 67 A.3d 601 (2013).
As noted by my colleagues, the DJA is remedial in nature and entitled to liberal interpretation. Ante at 251-52, 128 A.3d at 723-24. The DJA provides that “[a]ll courts of record ... shall ... have power to declare rights, status and other legal relations, whether or not farther relief is or could be claimed.” N.J.S.A. 2A:16-52 (emphasis added). Seemingly, the Legislature did not *273intend to foreclose a party from seeking relief under the DJA even if “further relief1’ could not be claimed by that party. Id.
N.J.S.A. 2A:16-53, in turn, provides that “[a] person ... whose rights, status or other legal relations are affected by a statute, ... may have determined any question of construction or validity arising under the ... statute ... and obtain a declaration of rights, status or other legal relations thereunder.” (Emphasis added). As noted, I agree that a public agency cannot initiate a lawsuit under OPRA to determine whether a specific record is exempt from production under OPRA. In my mind, the highly discretionary remedy of declaratory relief cannot be invoked to settle such a dispute, because that issue has little to do with the “rights, status or other legal relation[]” of and between, in this ease, the Association and Carter.
However, the Association is undoubtedly a person “whose rights, status and other legal relations are affected” by OPRA. N.J.S.A. 2A:16-53 (emphasis added). In a different context, I believe the Association could initiate a lawsuit seeking relief under the DJA. For example, in Paff, supra, 431 N.J.Super. at 285, 69 A.3d 118 the trial court dismissed the plaintiffs complaint, finding the Association was not a public agency subject to OPRA. After thoroughly reviewing the Association’s “formation, structure, and function,” we concluded that it was a public agency under OPRA and reversed. Id. at 289-90, 69 A.3d 118.
In Paff, the issue arose in the context of an OPRA suit already initiated by a “requestor.” Given the Association’s unusual status, however, I doubt that we would have dismissed an action initiated by the Association pursuant to the DJA seeking a declaration as to whether or not it was public agency. Even though OPRA provides no right of action to a public agency, I believe the Association’s complaint in that context—whether the association was subject to OPRA—would have been cognizable under the DJA.1
*274I find support for this conclusion not only through application of the plain language of the DJA, but also in cases that have long-recognized the appropriateness of such relief under the DJA. See, e.g., N.J. Ass’n for Retarded Citizens, supra, 89 N.J. at 242, 445 A.2d 704 (resort to the DJA is appropriate “to end uncertainty about the legal rights and duties of the parties ... in controversies which have not yet reached the stage at which the parties seek a coercive remedy,” and where “there is an actual controversy ... which involves differing views on the meaning of applicable statutory provisions”).2
In this regard, while the out-of-state and federal cases cited by my colleagues provide support for their conclusion—“if there is no private right of action under a particular statute, a party may not secure a declaration of its statutory rights”—I do not believe any of the cited New Jersey eases do. Moreover, it strikes me as anomalous that a statute like OPRA that provides a specific unilateral cause of action to a requestor could nonetheless provide the rationale for barring a clearly “affected” party—here, the Association—from seeking relief under the DJA.
Moreover, our courts have considered requests for declaratory relief under the DJA even though the particular statute at issue provided no right of action to a litigant. For example, in Chamber of Commerce v. State, 89 N.J. 131, 138-39, 445 A.2d 353 (1982), the Court considered whether the plaintiff trade association was enti*275tied to relief under the DJA declaring the Strikebreakers Act, N.J.S.A. 34:13C-1 to -6, unconstitutional. The Court ultimately concluded that portions of the statute were preempted by federal labor law, but other sections were not. Id. at 163, 445 A.2d 353. The Court did not predicate the relief upon the plaintiff, or for that matter, any person, having a private right of action under the Strikebreakers Act. Indeed, the statute was essentially penal in nature, and presumably could not be invoked by anyone other than the State. See N.J.S.A. 34:13C-5 (making any violation of the act a misdemeanor).
In NL Indus., Inc. v. New Jersey Dept. of Envtl. Protection, 397 N.J.Super. 127, 133, 936 A.2d 469 (App.Div.2007), certif. denied, 195 N.J. 418, 949 A.2d 847 (2008), we considered the “rights and responsibilities” of the parties under N.J.S.A. 58:10B-3.1, which permitted a local government unit that condemned property to replace—with the Department’s approval—a person performing remediation at the contaminated site. Before considering the merits, we concluded that the plaintiffs complaint was cognizable under the DJA, specifically rejecting the Department’s argument that jurisdiction lay in the Appellate Division and not the trial court. Id. at 131-32, 936 A.2d 469. Notably, neither the statute at issue, nor the legislation of which it was a part, provided the remediating party with a specific cause of action by which to challenge the Department’s or the public entity’s decision.
Finally, although I agree with much of my colleagues’ opinion, I believe it unnecessary to paint with such a broad brush. Whether the DJA means what it says, or, whether its remedies are available only to those whom the Legislature has provided a specific cause of action, is an issue of some import. Resolving that issue in a manner that I believe departs from existing precedent is more appropriately the province of our Supreme Court. See, e.g., Riley v. Keenan, 406 N.J.Super. 281, 297, 967 A.2d 868 (App.Div.) (noting that an appellate court “should normally defer to the Supreme Court with respect to the creation of a new cause of action”) (citing Tynan v. Curzi, 332 N.J.Super. 267, 277, 753 A.2d *276187 (App.Div.2000)), certif. denied, 200 N.J. 207, 976 A.2d 384 (2009); Proske v. St. Barnabas Med. Ctr., 313 N.J.Super. 311, 316, 712 A.2d 1207 (App.Div.1998) (declining to find damages for personal injuries based on a failure to perform a contractual term “ ‘in the absence of [any] precedent, or ... clear direction by dictum from our Supreme Court’ ” authorizing such action) (quoting Coyle v. Englander’s, 199 N.J.Super. 212, 226, 488 A.2d 1083 (App.Div.1985)), certif. denied, 158 N.J. 685, 731 A.2d 45 (1999).
I therefore respectfully concur in the judgment.

 In Paff, we cited three other cases that involved public agencies that, given their unusual circumstances, challenged whether they were subject to OPRA. Id. *274at 287, 69 A.3d 118 (citing Sussex Commons Assocs., LLC v. Rutgers, the State Univ., 210 N.J. 531, 46 A.3d 536 (2012); Fair Share Hous. Ctr., Inc. v. N.J. State League of Municipalities, 207 N.J. 489, 25 A.3d 1063 (2011); The Times of Trenton Publ'g Corp. v. Lafayette Yard Cmty. Dev. Corp., 183 N.J. 519, 874 A.2d 1064 (2005)). Although in those cases the issue arose in the context of a pending prerogative writ lawsuit brought by a requestor, I believe the Court would have resolved the issue had the public agency initiated the suit for declaratory relief.


 I recognize that there must be an “actual controversy” before the DJA can be invoked. Finkel v. Twp. of Hopewell, 434 N.J.Super. 303, 318, 84 A.3d 263 (App.Div.2013). However, that predicate could be easily satisfied, for example, if a request has been made, but the litigation has not commenced, as was the case here.